DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.
	As to the double patenting rejections, Applicant requests the rejections be held in abeyance. The examiner is not allowed to hold double patenting rejections in abeyance according to Office policy. MPEP § 804 states in part:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
	As to the 35 U.S.C. 102 rejections, Applicant argues Xiao is silent on “authenticating, using authentication tokens comprising the protocol state, a connection between the second virtual desktop instance and a gateway device” (emphasis added by Applicant). The examiner respectfully disagrees. Xiao discloses the “The credentials can also include an identifier for VDI agent 114 such as a session ID and/or a desktop ID so that VDI client 
120 can locate the unique virtual desktop that it will be establishing a connection with.”). A session ID may be interpreted as a state of the protocol as a session ID represents the state of a session being established under the communications protocol.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,606,617 B2 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent as shown below.

Instant Application
The Patent
Claim 1
Claim 1

A method comprising: establishing, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance;
persisting, using the first virtual desktop instance, the protocol state;
persisting, using the first virtual desktop instance, the protocol state of the first virtual desktop instance;
transmitting, from the first virtual desktop instance to a second virtual desktop instance, the protocol state;
transmitting, from the first virtual desktop instance to a second virtual desktop instance, the protocol state of the first virtual desktop instance;
authenticating, using authentication tokens comprising the protocol state, a connection between the second virtual desktop instance and a gateway device; and
authenticating, using authentication tokens comprising the protocol state of the first virtual desktop instance, a 
connection between the second virtual desktop instance and a gateway device; and
re-establishing, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance.
re-establishing, after the authenticating, the secure session, wherein the 
secure session comprises a connection between the VDA and the second virtual 
desktop instance.


As to claims 2-6, the claims correspond to claims 2-6 of the patent.

Instant Application
The Patent
Claim 7
Claim 1
The method of claim 1, further comprising: performing, prior to the authenticating and by the second virtual desktop instance, a transport reconnect;
performing, prior to authenticating and by the second virtual desktop instance, a transport reconnect;
suspending, by the second virtual desktop instance and for a predetermined period of time, network activity; and
suspending, by the second virtual 
desktop instance and for a predetermined period of time, network activity;
generating, offline, by the second virtual desktop instance, and based on the protocol state of the first virtual desktop instance, a protocol state for the second virtual desktop instance.
generating, offline, by the second virtual desktop instance, and based on the 
protocol state of the first virtual desktop instance, a protocol state for the 
second virtual desktop instance;


As to claim 8, the claim corresponds to claim 7 of the patent.

Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent as shown below.

Instant Application
The Patent
Claim 9
Claim 8
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: establish, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance;
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: establish, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance,
persist, using the first virtual desktop instance, the protocol state;
persist, using the first virtual desktop instance, the protocol state of the first 
virtual desktop instance;
transmit, from the first virtual desktop instance to a second virtual desktop instance, the protocol state;
transmit, from the first virtual desktop instance to a second virtual desktop instance, the protocol state of the first virtual desktop instance;

authenticate, using authentication tokens comprising the protocol state of the first virtual desktop instance, a connection between the second virtual desktop instance and a gateway device; and
re-establish, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance.
re-establish, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance.


As to claim 10, the claim corresponds to claim 9 of the patent.

Instant Application
The Patent
Claim 11
Claim 8
The computing platform of claim 9, wherein the protocol state comprises an independent computing architecture (ICA) protocol state, a secure ticket authority (STA) ticket, and a common gateway protocol (CGP) cookie.
wherein the protocol state of the first virtual desktop instance comprises and 
independent computing architecture (ICA) protocol state, a secure ticket 
authority (STA) ticket, and a common gateway protocol (CGP) cookie;


As to claims 12 and 13, the claims correspond to claims 10 and 11 of the patent.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent as shown below.

Instant Application
The Patent
Claim 14
Claim 12
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: establish, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance;
A computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: establish, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance;
persist, using the first virtual desktop instance, the protocol state;
persist, using the first virtual desktop instance, the protocol state;

transmit, from the first virtual desktop instance to a second virtual desktop instance, the protocol state
authenticate, using authentication tokens comprising the protocol state, a connection between the second virtual desktop instance and a gateway device; and
authenticate, using authentication tokens comprising the protocol state, a connection between the second virtual 
desktop instance and a gateway device; and
re-establish, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance.
re-establish, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance.


As to claims 15-17, the claims correspond to claims 13-15 of the patent.

Instant Application
The Patent
Claim 18
Claim 12

A computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
[…]
transmit, from the first virtual desktop instance to a second virtual desktop instance, the protocol state via one of an operating system (OS) key chain or a mobile device experience (MDX) shared secret vault;


As to claims 19 and 20, the claims correspond to claims 16 and 17 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiao et al., U.S. Publication No. 2015/0304433 A1 (hereafter after referred to as Xiao).

As to claim 1, Xiao discloses a method (Abstract) comprising:
establishing, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance (¶¶ [0010] and [0020]; wherein user credentials are used to secure the session);
persisting, using the first virtual desktop instance, the protocol state (¶ [0010]);
transmitting, from the first virtual desktop instance to a second virtual desktop instance, the protocol state (¶ [0010]);
authenticating, using authentication tokens comprising the protocol state, a connection between the second virtual desktop instance and a gateway device (¶ [0010], ¶ [0019], “The credentials can also include an identifier for VDI agent 114 such as a session ID and/or a desktop ID so that VDI client 120 can locate the unique virtual desktop that it will be establishing a connection with.”); and
re-establishing, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance (¶ [0010]).

As to claim 4, Xiao discloses the method of claim 1, further comprising launching via the first virtual desktop instance, at least one of a web link, a published application with content, or a new published application (¶ [0010], “any applications that are open would remain open”).

As to claim 5, Xiao discloses the method of claim 4, further comprising launching, by the VDA and responsive to the launching at least one of the web link, the published application with content, or the new published application via the first virtual desktop instance, at least one of the web link, the published application with content, or the new published application (¶ [0010], “any applications that are open would remain open”; ¶ [0016]; wherein the agent operates with the first and second devices to switch the state of the open applications from the first device to the second device).

As to claim 6, the claim is rejected for reasons similar to claim 5 above.

As to claim 8, the claim is rejected for reasons similar to claim 5 above.
As to claim 9, Xiao discloses a computing platform (Figure 1; ¶ [0037]), comprising:
	at least one processor (¶ [0037]);
	a communication interface communicatively coupled to the at least one processor (Figure 1; ¶ [0037]); and
	memory storing computer-readable instructions that, when executed by the at least one processor (¶ [0038]), cause the computing platform to:
establish, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance (¶¶ [0010] and [0020]; wherein user credentials are used to secure the session);
persist, using the first virtual desktop instance, the protocol state (¶ [0010]);
transmit, from the first virtual desktop instance to a second virtual desktop instance, the protocol state (¶ [0010]);
authenticate, using authentication tokens comprising the protocol state, a connection between the second virtual desktop instance and a gateway device (¶ [0010], wherein user credentials and the physical proximity of the first VDI client to the second VDI client are considered for migrating the virtual desktop session); and
re-establish, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance (¶ [0010]).

As to claim 13, Xiao discloses the computing platform of claim 9, wherein the protocol state of the first virtual desktop instance is embedded in the first virtual desktop instance (¶¶ [0010] and [0040]).

As to claim 14, Xiao discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface (Figure 1; ¶¶ [0037] and [0038]), cause the computing platform to:
	establish, by a first virtual desktop instance, a secure session with a virtual delivery agent (VDA), resulting in a protocol state of the first virtual desktop instance (¶¶ [0010] and [0020]; wherein user credentials are used to secure the session);
	persist, using the first virtual desktop instance, the protocol state (¶ [0010]);
	transmit, from the first virtual desktop instance to a second virtual desktop instance, the protocol state (¶ [0010]);
	authenticate, using authentication tokens comprising the protocol state, a connection between the second virtual desktop instance and a gateway device (¶ [0010], wherein user credentials and the physical proximity of the first VDI client to the second VDI client are considered for migrating the virtual desktop session); and
	re-establish, after the authenticating, the secure session, wherein the secure session comprises a connection between the VDA and the second virtual desktop instance (¶ [0010]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Official Notice (See MPEP § 2144.03).
As to claim 2, Xiao discloses the method of claim 1, further comprising:
causing display, during the secure session and via a user device, of a user interface (¶¶ [0016] and [0021]); 
transmitting, to the VDA , (¶ [0016]) […]; and
launching, via the second virtual desktop instance and during the secure session, one or more additional session features (¶¶ [0001] and [0010], wherein the user may switch the virtual desktop session to a new device and perform tasks that were started on the first device or perform new tasks).
Xiao is silent on transmitting […] a list of virtual channels and user device capabilities.
However, Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to transmit a list of virtual channels and user device capabilities [to an agent]. For example, networks utilizing virtual channels were known to transmit information on the virtual channels to agents in the network as needed. Furthermore, systems that make use of user device capabilities for tailoring network actions to those capabilities were known. For example, a system that tailors websites to the user device capabilities (such as mobile devices versus desktop computers when considered for website display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Xiao by transmitting a list of virtual channels and user device capabilities (as was well known in the art) to the agent of Xiao in order to gain the performance benefits of virtual channels and in order to tailor user experience to user device capabilities.
As to claim 15, Xiao discloses one or more non-transitory computer-readable media of claim 14, but is silent on wherein the first virtual desktop instance comprises an HTML5 receiver hosted and managed by a cloud service, and wherein the second virtual desktop instance comprises an HTML5 receiver hosted by a client endpoint and managed by the cloud service.
	However, Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to provide a first virtual desktop instance comprising an HTML5 receiver hosted and managed by a cloud service and to provide a second virtual desktop instance comprising an HTML5 receiver hosted by a client endpoint and managed by the cloud service. The use of virtual desktop instances, as well as HTML5 receivers managed by cloud services and hosted by a client and/or cloud, in the manner claimed were well known in the art before the effective filing date of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Xiao by utilizing HTML5 receivers as virtual desktop instances in the manner claimed (as was well known in the art) in order to gain the benefits of HTML5 and cloud services. For example, HTML5 provides the benefit of improved accessibility versus legacy services and cloud services provide the benefit of protecting against data loss due to local hardware failure.

As to claim 19, the claim is rejected for reasons similar to the combination of claims 10 and 15 above. Namely, the rejection of claim 10 discussed the motivation to combine HDX into the teachings of Xiao; the rejection of claim 15 discussed the 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Xiao by utilizing tabbed browsing in the manner claimed as was well known in the art in order to avoid the need for multiple instances of a browser to be running and in order to gain the visual appeal and ease of use of tabbed browsing when accessing multiple websites and/or web applications.

As to claim 20, the claim is rejected for reasons similar to claim 8 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Singhal, U.S. Publication No. 2017/0126812 A1 (hereafter referred to as Singhal).

As to claim 10, Xiao discloses the computing platform of claim 9, wherein the secure session (¶¶ [0010] and [0020]; wherein user credentials are used to secure the session), but is silent on wherein the secure session comprises a high definition experience (HDX) session.
However, Singhal discloses wherein the secure session comprises a high definition experience (HDX) session (¶ [0011], “Application session data can refer to an HDX session meta data.”; ¶ [0281], “Protocols can include, e.g., HTTP, TCP, ICA, or HDX. The protocol can be a stateful protocol or a stateless protocol. The request may include information about the client or the resource to which the client 102a is requesting access. In some embodiments, the resource provided by server 106a-n may be a secure resource for which a client or user of the client device may require authentication, authorization or approval before access is granted.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Xiao by using a secure HDX session as taught by Singhal in order to gain the benefits of HDX, such as higher image quality and bandwidth efficiency.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Momchilov et al., U.S. Publication No. 2017/0339250 A1 (hereafter referred to as Momchilov).

As to claim 17, Xiao discloses one or more non-transitory computer-readable media of claim 14, wherein the first virtual desktop instance comprises a first instance of a[n] […] application, and wherein the second virtual desktop instance comprises a second instance of the […] application (¶ [0010], “any applications that are open would remain open”; ¶ [0016]; wherein the agent operates with the first and second devices to switch the state of the open applications from the first device to the second device), but is silent on a high definition experience (HDX) software development kit (SDK)-based mobile application.
	However, Momchilov discloses a high definition experience (HDX) software development kit (SDK)-based mobile application (¶ [0140]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .

Allowable Subject Matter
Claims 3, 7, 11, 12, 16, and 18 are only rejected for double patenting. No prior art references are applied to claims 3, 7, 11, 12, 16, and 18.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 9:00 AM to 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
5/7/2021